Citation Nr: 1526790	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  12-10 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an effective date earlier than May 6, 1998 for service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

The Veteran represented by:    Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel

INTRODUCTION

The Veteran served on active duty from March 1968 to March 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision by the Albuquerque, New Mexico, Department of Veterans Affairs (VA) Regional Office (RO).

In May 2015, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.


FINDINGS OF FACT

1. In a November 1998 rating decision, the RO granted entitlement to service connection for PTSD, effective May 6, 1998.
 
2.  Notice of the November 1998 rating decision was provided to the Veteran on November 25, 1998, which included notification of the Veteran's appellate rights.
 
3.  The Veteran did not file an appeal of the November 1998 rating decision with regard to the effective date of the grant of service connection for PTSD. 

4.  In January 2011, VA received a request for an effective date earlier than May 6, 1998, for the grant of service connection for PTSD.


CONCLUSION OF LAW

1.  The November 1998 rating decision that granted service connection for PTSD and assigned May 6, 1998 as the effective date is final.  38 U.S.C.A. § 7105(c) (West 1991), 38 C.F.R. §§ 3.104 , 20.302, 20.1103 (1998); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104 , 20.302, 20.1103 (2014).
 
2.  The criteria for entitlement to an effective date earlier than May 6, 1998 for a grant of entitlement to service connection for PTSD are not met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.156, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

The facts pertaining to the issue an earlier effective date for PTSD are not in dispute and the Veteran's appeal as to the issue of must be denied as a matter of law.  Thus, the VCAA is not applicable to the issue on appeal.  Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive).

Facts and Analysis

In August 1985, the Veteran filed a claim for service connection for a nervous condition.  As the service treatment records and the medical evidence did not show any treatment for a mental health condition, the RO, in a September 1985 rating decision denied the Veteran's claim as he failed to establish diagnosis of a mental disorder in service or within one year of separation.  The Veteran did not appeal this decision and by operation of law, the unappealed rating decision became final (hereinafter also referred to as finality).  38 U.S.C.A. § 7105.  

The next communication from the Veteran regarding a mental health claim occurred in June 1998 when he filed a claim for service connection for PTSD.  In November 1998, the RO issued a rating decision granting PTSD, effective May 6, 1998, which appears to be the date PTSD was first diagnosed.  He was notified of the decision along with his appellate rights by letter on November 25, 1998.  The Veteran expressed disagreement with the initial 30 percent disability rating assigned following the November 1998 decision.  The record, however, does not indicate that the Veteran expressed disagreement with the effective date assigned in that decision within one year of receiving notice of the decision.  Accordingly, the RO decision as to the effective date for service connection for PTSD became final in November 25, 1999.  38 U.S.C.A. § 7105(c) (West 1991), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

In January 2011, the Veteran filed a claim for an earlier effective date for PTSD.  Essentially he asserts that the effective date for service connection should be the date he filed the claim for a nervous condition, arguing that he did not know the condition he had was PTSD and the RO failed in the duty to assist and overlooked evidence.

Generally, and except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation (DIC) based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If a claim for disability compensation, i.e., service connection, is received within one year after separation from service, the effective date of entitlement is the day following separation from service, or else, it is (at the earliest) whenever the Veteran eventually filed a claim.  38 C.F.R. § 3.400(b)(2).  Moreover, a rating decision becomes final and binding if the Veteran does not timely perfect an appeal of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  Previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of collateral attack by showing the decision involved clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a).

The Court held in Sears v. Principi, 16 Vet. App. 244, 248 (2002) that, "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  In order for the Veteran to be awarded an effective date based on an earlier claim, he has to show CUE in the prior denial of the claim.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  Moreover, there is no basis for a free-standing earlier effective date claim from matters addressed in a final and binding rating decision.  Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006) (A freestanding claim for an earlier effective date, once the appeal becomes final, attempts to vitiate the rule of finality).

Here, the Veteran filed a claim for PTSD in June 1998.  As noted, the November 1998 rating decision set the effective date for PTSD at May 6, 1998, which the Veteran did not appeal.  The November 1998 determination is final and binding in the absence of a showing of CUE - which has not been alleged, certainly not with the required specificity of pleading, much less actually shown as having occurred.  CUE must be pled with specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  See also Leonard v. Nicholson, 405 F.3d 1333, 1336-37 (Fed. Cir., 2005) (indicating that "no matter how [the Veteran] tries to define 'effective date,' the simple fact is that, absent a showing of CUE, he cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date").

Thus, the effective date for service connection for PTSD is final and binding.  Absent a specific allegation and finding of CUE, the Board simply cannot award an effective date earlier than the date assigned in the rating decision granting service connection for PTSD.  The Veteran also has not specifically asserted CUE.  Where the law is dispositive, the claim must be dismissed due to a lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be dismissed due to a lack of legal merit).  The Veteran's claim for an earlier effective date for the award of service connection for PTSD must fail as a matter of law, and the appeal is dismissed.  38 U.S.C.A. § 5110(a) (West 2002); Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006).


ORDER

Entitlement to an effective date earlier than May 6, 1998 for service connection for PTSD is denied. 



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


